                                         Case 5:17-cv-00220-LHK Document 1170 Filed 01/07/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                           SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                        Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                         ORDER DENYING ADMINISTRATIVE
                                                                                          MOTION TO FILE UNDER SEAL
                                  14             v.
                                                                                          Re: Dkt. No. 1063
                                  15     QUALCOMM INCORPORATED,
                                  16                   Defendant.

                                  17

                                  18          Applying the compelling reasons standard, the Court DENIES the parties’ joint

                                  19   administrative motion to file under seal the new information appearing in the FTC’s Amended

                                  20   Exhibit List. ECF No. 1063.

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: January 7, 2019

                                  24                                                 ______________________________________
                                                                                     LUCY H. KOH
                                  25                                                 United States District Judge
                                  26
                                  27

                                  28                                                  1
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
